Title: John Bondfield to the Commissioners, 23 June 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Honble. Sirs
      Bordeaux 23 June 1778
     
     We are without any object Interesting other than the Eclat with which Le Marquis D’Almadova is receiv’d by the Governor Intendant and other Cheif officers of this City. He appears much a Man of the World.
     He will leave this to Morrow for Paris where he proposes to stay Six Days. His Retinue which is Numerous creates delay by what I learn of them who have had opportunity to introduce themselves into his Family. They do not expect their residence in London will be of long durrée. I hear nothing further of the Boston. No vessels arrived on this Coast since my last. Nine American Seamen arrived here yesterday from St. Sebastians part of a Crew, taken by a Jersey privateer, from Edenton landed on the Biscay Coast. I am with great Respect Your honors Most Obedient Servant
     
      John Bondfield
     
    